IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 43428

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 394
                                                )
       Plaintiff-Respondent,                    )   Filed: February 16, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
ARNOLD GENE SORRELLS, JR.,                      )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Cynthia K.C. Meyer, District Judge.

       Appeal from order revoking probation, dismissed.

       Sara B. Thomas, State Appellate Public Defender; Andrea W. Reynolds, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Arnold Gene Sorrells Jr. pleaded guilty to grand theft, felony, Idaho Code § 18-2407(1).
The district court imposed a unified three-year sentence, with one year determinate. The district
court placed Sorrells on probation. Subsequently, Sorrells admitted to violating the terms of the
probation, and the district court consequently revoked probation, ordered execution of the
original sentence, and retained jurisdiction. Following the period of retained jurisdiction, the
district judge placed Sorrells on probation. On appeal, “mindful that the district court has placed
him back on probation,” Sorrells continues to assert that the district court erred in revoking
probation.
       A case becomes moot when the issues presented are no longer live or the defendant lacks
a legally cognizable interest in the outcome. Murphy v. Hunt, 455 U.S. 478, 481 (1982);
                                                1
Bradshaw v. State, 120 Idaho 429, 432, 816 P.2d 986, 989 (1991). Even where a question is
moot, there are three exceptions to the mootness doctrine: (1) when there is the possibility of
collateral legal consequences imposed on the person raising the issue; (2) when the challenged
conduct is likely to evade judicial review and thus is capable of repetition; and (3) when an
otherwise moot issue raises concerns of substantial public interest. State v. Barclay, 149 Idaho 6,
8, 232 P.3d 327, 329 (2010). The only relief Sorrells has requested on appeal cannot be granted
because Sorrells has been placed back on probation. Therefore, any judicial relief from this
Court would have no effect on either party. See id.
       Accordingly, Sorrells’ appeal from the order revoking probation is dismissed.




                                                2